Title: Board of Visitors, University of Virginia, 1 October 1828
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        University of Virginia Wednesday, October 1st. 1828. Agreeably to the adjournment at the meeting
                            in July last, four members of the Board of Visitors made their appearance—Chapman Johnson, Joseph C. Cabell, William C.
                            Rives, and J. H. Cocke—who were informed by a letter to the secretary from the Rector, that, owing to his very feeble
                            state of body, he found himself unable to attend.
                        In the expectation of the arrival of Mr Monroe, the members present defered organizing themselves; but met and took into
                            consideration various questions and papers relating to the University.
                        
                            
                                
                            
                        
                    